554 So. 2d 14 (1989)
Julio PEREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 88-2993.
District Court of Appeal of Florida, Third District.
December 12, 1989.
Bennett H. Brummer, Public Defender and Rosa C. Figarola, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Patricia Ann Ash, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HUBBART and GERSTEN, JJ.
PER CURIAM.
Based on a community control violation, the trial court imposed a departure sentence greater than the one cell upward increase in the guidelines provided by Florida Rule of Criminal Procedure 3.701 d 14. See Lambert v. State, 545 So. 2d 838 (Fla. 1989). Ree v. State (Fla. Case no. 71,424, opinion filed, November 16, 1989) [14 FLW 565] conclusively establishes that such a deviation is impermissible in all circumstances. See also Ferguson v. State, 550 So. 2d 1176 (Fla. 3d DCA 1989), and cases cited. Accordingly, the sentence under review is reversed with directions to resentence the defendant pursuant to Rule 3.701 d 14.